 1                                                                   HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
     HUNTERS CAPITAL, LLC, et al.,                      Case No. 20-cv-00983-TSZ
10
                            Plaintiffs,                 STIPULATION AND ORDER PERMITTING
11                                                      AMENDMENT OF COMPLAINT AND
                v.                                      AMENDING CASE SCHEDULE
12
     CITY OF SEATTLE,
13
                            Defendant.
14

15                                             STIPULATION

16          The parties have been engaged in extensive and ongoing document production,

17   depositions, and other discovery for more than seven months. This has included the ongoing

18   review and production of hundreds of thousands of pages of documents by both sides, including

19   documents with difficult technical issues, such as text messages. During that process, Plaintiffs

20   determined that two entities that are related entities of Hunters Capital LLC should also be named,

21   and seek to amend the complaint to add them as parties. Plaintiffs’ proposed Third Amended

22   Complaint is attached to the Stipulation, docket no. 45, as Exhibit A thereto, and is redlined

23   against the Second Amended Complaint filed in this action. The parties agree that allowing this

24   amendment after the deadline in this case for joining additional parties is more efficient for the

25   parties and the Court than requiring the added parties to file a separate proceeding. The parties

     STIPULATION AND ORDER                                                              LAW OFFICES
                                                                        HARRIGAN LEYH FARMER & THOMSEN LLP
     PERMITTING AMENDMENT OF COMPLAINT                                         999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     AND AMENDING CASE SCHEDULE - 1                                         TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 20-cv-00983-TSZ)
 1   stipulate that Plaintiffs should be allowed to file a Third Amended Complaint in the form attached

 2   as Exhibit A to the Stipulation, docket no. 45.

 3           The parties also agree that the addition of these two additional entities, as well as other

 4   issues they are working together to address in discovery, warrant a modest extension of the

 5   deadlines and trial date in this case to allow both parties to adequately prepare for those deadlines

 6   and for trial. The parties believe this extension is shorter than what would be necessary if

 7   Plaintiffs were to file a separate action on behalf of the added entities related to Hunters Capital,

 8   LLC. The parties agree that no prejudice will be incurred by either side, and judicial economy

 9   will be served, if this joint request is granted.

10           Based on the need for additional time and to avoid scheduling conflicts, the parties

11   therefore jointly request that the Court issue the proposed order set forth below, with a trial date

12   of October 17, 2022, or as soon thereafter as it is convenient for the Court.

13           STIPULATED AND AGREED TO this 28th day of June, 2021.
14   CALFO EAKES LLP                                     PETER S. HOLMES
                                                         Seattle City Attorney
15
     By: s/Tyler S. Weaver                                    Joseph Groshong, WSBA# 41593
16       Patricia A. Eakes, WSBA #18888                       Assistant City Attorney
         Angelo J. Calfo, WSBA #27079                         Seattle City Attorney’s Office
17       Tyler S. Weaver, WSBA #29413                         701 Fifth Avenue, Suite 2050
         Andrew DeCarlow, WSBA #54471                         Seattle, WA 98104
18
         Henry Phillips, WSBA #55152                          Tel: (206) 684-8200
19       Gabriel Reilly-Bates, WSBA# 52257                    Fax: (206) 684-8284
         1301 Second Avenue, Suite 2800                       Joseph.Groshong@seattle.gov
20       Seattle, WA 98101
         Tel: (206) 407-2200                             HARRIGAN LEYH FARMER & THOMSEN
21       Fax: (206) 407-2224                             LLP
         pattye@calfoeakes.com
22       angeloc@calfoeakes.com                          By: s/Kristin E. Ballinger
         tylerw@calfoeakes.com                               Arthur W. Harrigan, Jr., WSBA #1751
23       andrewd@calfoeakes.com                              Tyler L. Farmer, WSBA #39912
         henryp@calfoeakes.com                               Kristin E. Ballinger, WSBA #28253
24
         gaber@calfoeakes.com                                Caitlin B. Pratt, WSBA #48422
25                                                           999 Third Avenue, Suite 4400
     Attorneys for Plaintiffs                                Seattle, WA 98104
     STIPULATION AND ORDER                                                                   LAW OFFICES
                                                                           HARRIGAN LEYH FARMER & THOMSEN LLP
     PERMITTING AMENDMENT OF COMPLAINT                                              999 THIRD AVENUE, SUITE 4400
                                                                                    SEATTLE, WASHINGTON 98104
     AND AMENDING CASE SCHEDULE - 2                                              TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 20-cv-00983-TSZ)
 1                                            Tel: (206) 623-1700
                                              arthurh@harriganleyh.com
 2                                            tylerf@harriganleyh.com
                                              kristinb@harriganleyh.com
 3                                            caitlinp@harriganleyh.com
 4
                                         Attorneys for City of Seattle
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     STIPULATION AND ORDER                                                  LAW OFFICES
                                                            HARRIGAN LEYH FARMER & THOMSEN LLP
     PERMITTING AMENDMENT OF COMPLAINT                             999 THIRD AVENUE, SUITE 4400
                                                                   SEATTLE, WASHINGTON 98104
     AND AMENDING CASE SCHEDULE - 3                             TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 20-cv-00983-TSZ)
 1                                                 ORDER

 2          In consideration of the parties’ stipulation, the Court grants Plaintiffs permission to file a

 3   Third Amended Complaint as described in that stipulation and hereby amends the case schedule as

 4   follows:

 5    JURY TRIAL DATE                                                                            Oct. 17, 2022
      Length of Trial                                                                            2-3 weeks
 6
      Any motions related to class certification must be filed by                                Nov. 18, 2021
 7    Disclosure of expert testimony under FRCP 26(a)(2)                                         Apr. 14, 2022
 8    Expert witness rebuttal deadline                                                           May 27, 2022
      All motions related to discovery must be filed by                                          June 2, 2022
 9
      All remaining discovery completed by                                                       June 27, 2022
10    All dispositive motions must be filed by                                                   June 30, 2022
           and noted on the motion calendar no later than the fourth Friday thereafter
11         (see LCR 7(d))
12    All motions related to expert witnesses (e.g., Daubert motion) must be filed by            July 21, 2022
          and noted on the motion calendar no later than the third Friday thereafter
13        (see LCR 7(d))
      All motions in limine must be filed by                                                     Aug. 25, 2022
14
          and noted for the third Friday thereafter; responses shall be due on the
15        noting date; no reply shall be filed unless requested by the Court
      Mediation Deadline                                                                         July 27, 2022
16    Agreed Pretrial Order due                                                                  Sept. 30, 2022
17    Trial briefs, proposed voir dire questions, and proposed jury instructions due             Sept. 30, 2022
      Pretrial conference to be held at 10:30 a.m. on                                            Oct. 5, 2022
18

19
            Dated this 30th day of June, 2021.
20

21

22

23                                                         A
                                                           Thomas S. Zilly
24                                                         United States District Judge
25

     STIPULATION AND ORDER                                                               LAW OFFICES
                                                                         HARRIGAN LEYH FARMER & THOMSEN LLP
     PERMITTING AMENDMENT OF COMPLAINT                                          999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     AND AMENDING CASE SCHEDULE - 4                                          TEL (206) 623-1700 FAX (206) 623-8717
     (Case No. 20-cv-00983-TSZ)
